PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,739,963
Issue Date: 3 Jun 2014
Application No. 13/372,045
Filing or 371(c) Date: 13 Feb 2012
Attorney Docket No. B2096-701810


:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed May 12, 2022.

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,739,963 on June 3, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on June 3, 2018, with no payment received.  Accordingly, the patent expired on June 3, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on September 29, 2021 along with the petition fee, the proper statement of unintentional delay, and an explanation regarding the extended period of delay.  Office records show the required maintenance fee was charged to Deposit Account number 50-2762 on March 8, 2022, and the original petition was dismissed via the mailing of a decision on March 14, 2022, which indicated requirements (1) and (2) have each been satisfied.  

A renewed petition pursuant to 37 C.F.R. § 1.378(b) was filed on March 22, 2022 and dismissed via the mailing of a decision on April 15, 2022.

With this renewed petition pursuant to 37 C.F.R. § 1.378(b) filed on May 12, 2022, 37 C.F.R. § 1.378(b)(3) remains unsatisfied. 

Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

A timeline of the relevant events is as follows:

The owner of the patent at the time of issuance was a juristic entity named Therma-Flite, Inc. which filed for bankruptcy on July 8, 2016.1  It assigned this patent to a juristic entity named TF Assets Corp. on November 29, 2016.2

A review of the electronic file history shows that Peter Lando (Reg. No. 34,654) has had personal involvement with this application dating back to at least as early as April 23, 2014 and he is the individual who signed the Statement under 37 CFR 3.73(b) that lists the chain of title from both inventors to Therma-Flite, Inc. submitted to the USPTO on that same date3 as well as the assignment document cover sheet recorded at Reel/Frame number 032613-0715 which shows the two joint inventors as the conveying party and Therma-Flite, Inc. as the receiving party.

The 3½-year payment window opened on June 3, 2017, and the single employee of TF Assets Corp. (John Coburn) was unaware of the need to pay the maintenance fee.4

A juristic entity named BCR Environmental Inc. acquired this patent from TF Assets Corp. on June 30, 2020.5

John Whitney is a joint inventor.6  Petitioner refers to this individual by a different name – Preston Whitney.7  Mr. Whitney has served as a consultant for both Therma-Flite, Inc. and BCR Environmental Inc., and in March of 2021, he discovered that this application had expired.8

Joshua Scott is an employee of BCR Environmental Inc. whose position within the company has not been revealed.  He first became aware of the expiration of this patent on March 24, 2021, when Mr. Whitney told him of the same.9

On a date that has not been revealed, Mr. Scott asked Mr. Whitney to start the process for reinstating this patent.10

In May of 2021, Mr. Whitney learned that Petitioner’s law firm is both the point of contact for maintenance fees for BCR Environmental Inc.’s patent portfolio and the party of record for correspondence in this patent.11  On May 13, 2021, Mr. Scott informed Lando & Anastasi, LLP of the expiration of this patent.12 

On a date that has not been revealed, Lando & Anastasi, LLP “performed an investigation into the chain of title and the circumstances surrounding the unintentional expiration of the ‘963 patent”13 and found that this patent was assigned to TF Assets Corp. in the USPTO records.14  

TF Assets Corp. was not a client of Lando & Anastasi, LLP, so instead of instituting the process of seeking the reinstatement of this patent, the law firm believed it necessary to instead seek to have this patent assigned to BCR Environmental Corporation before initiating the reinstatement process.15  The date when this decision was made has not been revealed.

Lando & Anastasi, LLP was initially unaware that their client, BCR Environmental Corporation, had acquired TF Assets Corp. 16  

More than four months after Mr. Scott informed Lando & Anastasi, LLP of the expiration of this patent on May 13, 2021, on September 22, 2021, the law firm learned that he had the authority to execute an assignment on behalf of TF Assets Corp.17   On that same day, Lando & Anastasi, LLP sent Mr. Scott the assignment agreement and he executed it,18 and the original petition pursuant to 37 C.F.R. 
§ 1.378(b) was filed one week later on September 29, 2021.

Petitioner’s argument has been given careful consideration, and has been deemed to be unpersuasive.  

First, the date on which Mr. Scott asked Mr. Whitney to start the process for reinstating this patent must be revealed.  And if the date is subsequent to March 24, 2021, the reason for the delay in making this request must be explained.

Mr. Whitney’s efforts concerning the reinstatement that occurred between the date on which he received this request and May 13, 2021 must also be revealed.

Second, Petitioner has stated “Lando & Anastasi, LLP was unaware of any due date for filing a Petition to Revive the ‘963 patent since it had already been more than two years since the ‘963 patent had expired.”19  Yet surely the registered practitioners employed by Lando & Anastasi, LLP were aware that such a petition would require making a statement, over the signature of a registered practitioner, that the delay in payment of the 	     maintenance fee was unintentional.  As such, while there is no specific due date for filing the petition for reinstatement, it seems the registered practitioners employed by Lando & Anastasi, LLP would have been aware that delaying the filing of such a petition could prove problematic when later both asserting and attempting to establish that the entire period of delay had been unintentional.  A discussion follows.

On May 13, 2021, when Mr. Scott – an employee of BCR Environmental Inc., a client of Lando & Anastasi, LLP – informed the law firm of the expiration of this patent, it is not clear why the law firm did not initiate the filing of a petition to reinstate this patent at that time.  It is not clear why the registered practitioners employed by Lando & Anastasi, LLP believed it necessary to delay the filing of such a petition by first seeking to have this patent assigned to BCR Environmental Corporation.  If the failure to submit the maintenance fee occurred when TF Assets Corp. owned the patent, and any future assignment of the patent to BCR Environmental Corporation would not change that, it is not clear why an assignment to BCR Environmental Corporation  was believed to constitute a prerequisite to filing a petition to reinstate the patent.

Also, Petitioner must reveal the date on which the decision to delay the filing of the original petition was made.

Furthermore, it is not clear why the registered practitioners employed by Lando & Anastasi, LLP were initially unaware their client BCR Environmental Corporation had acquired TF Assets Corp.  In light of Mr. Lando’s involvement with this application dating back to at least as early as April 23, 2014, it is not clear why the registered practitioners employed by Lando & Anastasi, LLP were unaware of this fact, and why no employee of the law firm appears to have asked any employee of TF Assets Corp. or BCR Environmental Corporation how these two companies fit into the ownership chain.

Finally, more than four months passed between when Mr. Scott informed Lando & Anastasi, LLP of the expiration of this patent on May 13, 2021 and September 22, 2021, the date when the law firm learned he had the authority to execute an assignment on behalf of TF Assets Corp., secured an assignment from him, and then filed the original petition seeking the reinstatement of this patent one week later.  On renewed petition, a registered practitioner employed by Lando & Anastasi, LLP must reveal what steps, if any, the law firm took during this four month period to seek the reinstatement of this patent. 

Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

EFS-Web: Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.20  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Statement submitted with the original petition pursuant to 37 C.F.R. 
        § 1.378(b), page 1, paragraph (I)(2).
        2 Id. at page 1, paragraph (I)(3).
        3 A review of the record shows that Mr. Lando signed the form PTOL-8B submitted concurrently with the payment of the issue fee on April 23, 2014, as well as the concurrently filed aforementioned Statement under 37 CFR 3.73(b).  Moreover, his name appears in the signature block of a request for a certificate of correction that was filed on July 14, 2014.  
        4 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on March 22, 2022, page 2, paragraph (I)(6).
        5 Id. at page 2, paragraph (II)(1).
        6 ADS included on initial deposit of this application, page 1.  
        7 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on May 12, 2022, page 3, paragraph (III)(1).
        8 Id.
        9 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on March 22, 2022, page 2, paragraph (II)(2) and statement submitted with the renewed petition pursuant to 37 C.F.R. § 1.378(b) filed on May 12, 2022, page 3, paragraph (III)(2).
        10 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on May 12, 2022, page 3, paragraph (III)(3).
        11 Id.
        12 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on March 22, 2022, page 2, paragraph (II)(4) and statement submitted with the renewed petition pursuant to 37 C.F.R. § 1.378(b) filed on May 12, 2022, page 3, paragraph (III)(4). 
        13 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on May 12, 2022, page 3, paragraph (III)(6). 
        14 Id. at page 4, paragraph (III)(7). 
        15 Statement submitted with the renewed petition pursuant to 37 C.F.R. 
        § 1.378(b) filed on May 12, 2022, page 4, paragraph (III)(8). 
        16 Id. at page 4, paragraph (III)(9). 
        17 Id. at page 4, paragraph (III)(10). 
        18 Id. at page 4, paragraph (III)(11). 
        19 Id. at page 3, paragraph (III)(5). 
        20 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.